Opinion filed June 18, 2008 











 








 




Opinion filed June 18, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00146-CR
                                                    __________
 
                                DIANA SANCHEZ GARCIA, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 161st District Court
                                                           Ector
County, Texas
                                                 Trial
Court Cause No. B-33,981
 

 
                                            M
E M O R A N D U M    O P I N I O N
Diana
Sanchez Garcia has filed in this court a motion to dismiss her appeal.  In her
motion, she states that she no longer desires to pursue this appeal, that she
has made this decision freely and voluntarily, and that the consequences of
this decision have been fully explained to her by her appellate counsel. The
motion is signed by both appellant and her counsel.
The
motion is granted, and the appeal is dismissed.
 
June 18, 2008                                                                          PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.